Citation Nr: 9918931	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  98-03 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to death pension benefits.  









ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968 and died in April 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, denying death pension benefits on the basis 
that the appellant's countable income was excessive.  She 
filed a timely notice of disagreement, and this appeal 
ensued.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The appellant's recurring countable annual income, which 
includes income from inherited entitlement to state lottery 
proceeds, has exceeded $20,000.00 a year since April 1994.  


CONCLUSION OF LAW

Because of excessive countable annual income, the appellant 
is not entitled to death pension benefits.  38 U.S.C.A. 
§§ 1503(a), 1521, 1541, 5107 (West 1991); 38 C.F.R. §§ 3.23, 
3.271, 3.272, 3.273, 3.660 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the appellant is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).  

Background

The record shows that the veteran died in April 1993 and that 
the RO in July 1994 determined that the appellant was 
eligible for nonservice-connected death pension benefits, 
effective from May 1, 1993.  However, on her Improved Pension 
Eligibility Verification Report (EVR) received at that time, 
the appellant reported that she had received an inheritance 
in April 1993 in the amount of $21,000.00.  This resulted in 
monthly rate of death pension benefits of $0.00, effective 
from May 1, 1993.  In a statement received in August 1994, 
the appellant reported that the $21,000.00 inheritance was 
actually received in April 1994.  In a letter received in 
September 1994, an official of the Ohio Lottery Commission 
reported that the appellant, as a beneficiary of the estate 
of F. R. M. (the appellant's mother), was the recipient of 
Ohio Lottery prize winnings in the amount of $21,784.87.  
After Federal and State withholding, the net amount mailed to 
the appellant the previous April was $14,922.64.  Following 
receipt of this information, the RO paid the appellant death 
pension benefits for the period from April 1, 1993, to May 1, 
1994, when her countable income reduced her death pension 
entitlement to $0.00.  

In June 1995, the appellant applied to reopen her claim for 
death pension.  She reported that her monthly income was 
$0.00; she also reported that she expected to receive an 
inheritance in April 1996.  The appellant in an EVR received 
in July 1995 reported $200.00 in interest income and also 
said that she expected to receive about $22,000.00 in April 
from an inheritance.  In an EVR received in May 1996, the 
appellant stated that in 1995 she had received $21,784.00 
from the Ohio Lottery, and more than $156.00 in interest 
income.  She also reported that she had received $21,784.00 
from the Ohio Lottery in 1996.  In a statement received in 
May 1996, she said that she had received these lottery 
earnings in April 1996.  

In May 1996, the appellant was informed that her death 
pension had been terminated, effective May 1, 1996, based on 
her reported countable annual income of $21,940.00.  In May 
1997, the appellant requested that her claim for death 
pension benefits be reopened.  Her EVR received the following 
month reflects interest income of $60.00 for the period from 
May 1 to December 31, 1997.  For the period from January 1 to 
December 31, 1998, the appellant reported anticipated income 
of $21,000.00 from an inheritance in April 1998 and interest 
income of $60.00.  She also indicated that her income had 
changed in April 1997 due to an inheritance.  

In her notice of disagreement received in July 1997, the 
appellant stated that the $21,000.00 that she received in 
April 1997 was "an inheritance from my parents paid by the 
Ohio lottery each April."  She said that when she requested 
in May 1997 to reopen her claim, she did so because she 
expected that her income would be zero until sometime in 
April 1998.  

Analysis

The appellant, the veteran's surviving spouse, contends that 
her income from all sources from June 1, 1997, until the date 
of her substantive appeal in February 1998 was less than 
$100.00.  She maintains that for purposes of resuming 
payments on an award that was previously discontinued, the 
monthly rate of death pension payable to a beneficiary is 
computed by reducing the beneficiary's applicable maximum 
pension rate by the beneficiary's countable income on the 
effective date of entitlement, in her case, June 1, 1997.  
The appellant contends that her lottery inheritance income 
was not recurring income, but nonrecurring income under 
38 C.F.R. § 3.271, and should be added to her annual rate of 
income for a 12-month annualization period commencing on the 
effective date on which the nonrecurring income is countable.  
She asserts that that date is May 1, 1998.  She concedes that 
her countable income for the period from May 1, 1998, to May 
1, 1999, would be excessive for death pension purposes.  

Under section 3.23(b) of title 38 of the Code of Federal 
Regulations (38 C.F.R. § 3.23(b)), the maximum rate of 
improved pension, including that paid to surviving spouses 
under section 3.23(a), "shall be reduced by the amount of 
the countable annual income of the veteran or surviving 
spouse."  Payments of any kind from any source are counted 
as income during the 12-month annualization period in which 
received unless specifically excluded under 38 C.F.R. § 
3.272.  38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271.  The amount 
of recurring income for pension purposes is the amount 
received or anticipated during a 12-month annualization 
period; pension computations of income include nonrecurring 
income for a full 12-month annualization period following 
receipt of the income.  38 C.F.R. § 3.271(a)(1),(3).  

Although her right to receive the state lottery income 
derived on a one-time basis from an inheritance, and thus 
suggests the character of nonrecurring income under 38 C.F.R. 
§ 3.271(a)(3), the fact remains that the appellant's EVRs and 
statements of record demonstrate that she receives at least 
$21,000.00 in income annually from her lottery inheritance, 
and has received essentially that amount since April 1994.  
This is recurring income received or anticipated in 
essentially equal amounts and at a regular interval, albeit 
an annual interval, and is thus recurring income for purposes 
of pension entitlement under 38 C.F.R. § 3.271(a)(1).  

Although 38 C.F.R. § 3.271(a)(1) provides that "[r]ecurring 
income which terminates prior to being counted for at least 
one full 12-month annualization period will be treated as 
nonrecurring income for computation purposes," the result in 
this case is the same.  Her inheritance has resulted in 
repeated payments of substantial income on an annual basis in 
April of each year since 1994.  As the record shows, she does 
receive recurring income that has not terminated prior to 
being counted for at least one full 12-month annualization 
period.  Although not altogether clear from her argument, the 
appellant appears to believe her 12-month annualization 
period does not begin before June 1 of each year because her 
EVRs are usually received no earlier than the preceding May.  
She appears to believe that this has the effect of placing 
her annual lottery income outside the scope of the 12-month 
annualization period.  This seems to be the impetus behind 
the EVR received in June 1997.  

The appellant maintains that her situation is no different 
from a qualified surviving spouse who the previous month quit 
her $25,000 a year job and who might return to work at some 
future date.  It is apparent in the latter case, however, 
that the person who quits such employment but who might later 
return to work no longer has a reasonable anticipation of 
recurring income in essentially equal amounts.  Rather, such 
a person might or might not be re-employed in a capacity that 
yields the same or similar income.  Moreover, such a person 
has some control - the potential employer has the rest - over 
when that person might resume work.  The scenario is thus one 
of uncertainty, whereas the regulations contemplate with 
respect to recurring income a reasonably foreseeable annual 
event.  That is the appellant's case.  She can reasonably 
anticipate recurring annual income of $21,000.00 from the 
Ohio State Lottery.  

The exclusions from countable income, as set forth in 38 
C.F.R. § 3.272, include the following:  Welfare; maintenance; 
VA pension benefits; reimbursement for casualty loss; profits 
realized from a property sale; joint accounts; unreimbursed 
medical expenses; expenses of last illnesses, burials, and 
just debts; educational expenses; certain portion of a 
child's income; Domestic Volunteer Service Act program 
payments; distribution of funds under 38 U.S.C. § 1718; 
hardship exclusion of child's available income; survivor 
benefit annuity paid by the Department of Defense; Agent 
Orange settlement payments; restitution to individuals of 
Japanese ancestry; proceeds from the cash surrender of a life 
insurance policy which represent a return of insurance 
premiums; income received by American Indian beneficiaries 
from trust or restricted lands; Radiation Exposure 
Compensation Act payments; Alaska Native Claims Settlement 
Act payments; and monetary allowance under 38 U.S.C. § 1805 
for a child suffering from spina bifida who is a child of a 
Vietnam veteran.  

The law is clear and leaves no alternative but to consider 
the appellant's annual payments from the Ohio Lottery as 
income for the purpose of determining her entitlement to 
death pension benefits.  A review of the provisions of 
38 C.F.R. § 3.272 does not show that the appellant's income 
meets any of the specified exclusions.  The record thus shows 
that her countable annual income is clearly excessive for 
purposes of continuing entitlement to death pension.  

Under the provisions of 38 C.F.R. § 3.660(a)(2), where 
discontinuance of a running award of improved pension is 
required because of an increase in income, the discontinuance 
shall be made effective the end of the month in which the 
increase occurred.  This is the procedure that the RO 
followed in this case, and the RO was not in error.  It 
follows that the appeal must be denied.  



ORDER

As the appellant's countable annual income is excessive, she 
is not entitled to death pension benefits.  The appeal is 
denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

